Citation Nr: 1301542	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether restoration of competency for the purpose of managing compensation benefits is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant served on active military duty from December 1968 to July 1971.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO found that restoration of competency was not warranted, as the evidence failed to show that the Veteran was competent to manage his VA compensation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has requested a hearing in connection with his claim on appeal. In a statement dated in August 2009, the Veteran indicated that he wanted a videoconference hearing before a Veterans Law Judge.  In November 2010, the Veteran was notified that he was scheduled for a videoconference hearing on December 17, 2010.  The Veteran submitted a statement, postmarked on December 8, 2010 and received by the RO on December 8, 2010, explaining that he would not be able to attend the hearing as he was incarcerated, but reiterating that he wished to provide testimony before a Veterans Law Judge.  In addition, it should be noted that his fiduciary had submitted a statement in October 2009, explaining that the Veteran was incarcerated and was serving a 10 year sentence.  As such, the record reflects that the Veteran has provided good cause for his failure to attend his videoconference hearing scheduled on December 17, 2010.  38 C.F.R. § 20.702(c)(2) (2012).

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

38 C.F.R. § 20.700(a) (2012) provides that an appellant is entitled to a hearing if one is requested.  When a veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1MR, Part I, ch.4, § 1(i)-(j) (2012).  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

It does not appear that the RO has taken adequate measures to provide the Veteran with his requested hearing.

Accordingly, the case is REMANDED for the following action:

Take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated, and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO if at all possible (either in person or via videoconference).

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request.  See 38 C.F.R. § 20.700(b) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire whether his representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.  The Veteran should also be afforded the opportunity to submit further written argument.

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1MR, Part I, ch.4, § 1(i)-(j) (2012)  The Veteran should be notified of the time and place to report for the hearing.  Document any attempts to accommodate the Veteran's Board hearing request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

